Citation Nr: 1414877	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  08-32 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for service-connected gout.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D.Cleary


INTRODUCTION

The Veteran had active service from January 1989 to April 1993 and from June 1993 to January 1997.  His decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In November 2009, the Veteran testified at a video-conference Board over which the undersigned Acting Veterans Law Judge presided.  A transcript of this hearing is associated with his claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the hearing, the undersigned clarified the issue on appeal and inquired as to the nature and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

This matter was previously before the Board in January 2011 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that an Informal Hearing Presentation has been submitted on behalf of the Veteran by his representative.  This has been considered by the Board in adjudicating this matter.  The remaining documents in the Virtual VA paperless claims file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 


FINDING OF FACT

The Veteran's gout is characterized by pain in the bilateral great toes and repeated flare-ups of pain, but not definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year.


CONCLUSION OF LAW

The criteria for a disability rating higher than 20 percent for service-connected gout have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5017 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the Veteran was sent a letter in February 2008 that provided information as to what evidence was required to substantiate the claims, the division of responsibilities between VA and a claimant in developing an appeal, and what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file, including the electronic evidence, contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a November 2009 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.
In compliance with the Board's January 2011 remand, VA obtained additional VA treatment records and associated them with the claims file.  VA provided the Veteran with a medical examination in March 2011.  This examination contained all information needed to rate the disability.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore, this examination is adequate for VA purposes.  Thus VA has complied with the January 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that in the January 2014 Informal Hearing Presentation, the Veteran's representative suggested that the Veteran be afforded another VA examination to assess the severity of the service-connected gout as the most recent VA examination report (March 2011) was nearly three years old.  However, neither the Veteran, nor his representative, has not alleged, nor does the record show, that his service-connected gout has increased in severity since the most recent VA examination.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Service connection for gout was originally established in a May 1999 rating decision.  At that time, this disability was rated as noncompensable, effective October 8, 1998.  The Veteran did not appeal this initial rating and no new and material evidence was submitted within one year of its issuance; therefore this rating decision is final.  See 38 C.F.R. §§ 3.156(b), 20.1103.

He filed a September 2001 claim for an increased rating that was granted in a July 2002 rating decision.  This rating decision increased his disability rating to 10 percent, effective August 24, 2001.  Again, the Veteran did not appeal this decision and no new and material evidence was received within one year of its issuance.  Thus, the July 2002 rating decision became final as well.  See id.

The Veteran filed the current claim for an increased rating for his service-connected gout in January 2008.

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2013).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2013) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Gout is rated under Diagnostic Code 5017.  38 C.F.R. § 4.71a.  This diagnostic code is evaluated under the criteria for rheumatoid arthritis (Diagnostic Code 5002).  Diagnostic Code 5002 provides that rheumatoid arthritis will be rated based on either as an active process or on the basis of chronic residuals, and the higher rating will be assigned.  Id.  Ratings for rheumatoid arthritis as an active process will not be combined with the residual ratings for limitation of motion or ankylosis.  Id.

Under Diagnostic Code 5002, a 100 percent rating is warranted for constitutional manifestations associated with active joint involvement that is totally incapacitating.   A 60 percent rating is warranted for symptoms that are less than criteria for 100 percent rating, but with weight loss and anemia, that are productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods.  A 40 percent rating is warranted for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year.  A 20 percent rating is warranted for for one or two exacerbations a year in a well-established diagnosis.

Chronic residuals such as limitation of motion or favorable or unfavorable ankylosis are to be rated under the appropriate diagnostic codes for the specific joints involved.  Where the limitation of motion of the specific joint or joints involved is noncompensable under the diagnostic codes, a 10 percent disability rating  is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Such ratings of chronic residuals under Diagnostic Code 5002 are to be combined, not added. 

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Private treatment records dated April 2007 show treatment for gout in the right foot, specifically the first metatarsophalangeal joint.

Private treatment records dated November 2007 note mild tenderness of the first metatarsophalangeal joint with no edema or swelling.  The Veteran reported a history of gout since age 17 with left first metatarsophalangeal joint worse than right and yearly flares.

Private treatment records dated December 2007 show a diagnosis of acute gouty episode of the left great toe.

Private treatment records dated January 2008 show left podalgia and painful bilateral first metatarsophalangeal joints.

Private left foot radiographs dated January 2008 show no acute fracture or dislocation and minimal joint space narrowing and soft tissue swelling without cortical erosion at the first metatarsophalangeal joint.  

The Veteran underwent a VA examination in conjunction with this claim in February 2008.  At that time, there were no constitutional symptoms of arthritis, incapacitating episodes of arthritis, or functional limitations on walking or standing.  There was no deformity, giving way, instability, stiffness, weakness, episodes of dislocation or subluxation, inflammation, or locking episodes.  There was pain of the bilateral hallux metatarsophalangeal joints, repeated effusion, and severe flare-ups every five to six months, lasting three to seven days, during which time the Veteran was unable to walk.  There was no functional limitation when the Veteran was not having a gout attack.  This was reiterated in the activities of daily living findings which showed that gout attacks prevented exercise, sports, and recreation; severely affected chores; and moderately affected shopping and traveling.  The Veteran's gait was normal without evidence of abnormal weight bearing.  Physical examination found no inflammatory arthritis.  The range of motion for his bilateral metatarsophalangeal joints was extension from zero degrees to 45 degrees without pain and flexion from zero degrees to 20 degrees without pain.  X-rays found a normal left foot.

In his June 2008 notice of disagreement, the Veteran stated that he missed work and sought medical treatment for his gout at least three times between June 2007 and January 2008.  A letter from his employer confirmed that over the prior year the Veteran had missed 10 days of work on three different occasions.

Private treatment records dated June 2008 show complaints of gout in his right foot.

Private treatment records dated February 2009 show treatment for acute gout.  The Veteran reported symptoms of painful swelling in his left foot, specifically his first metatarsophalangeal joint.

In September 2009, the Veteran sought VA emergency treatment for a flare up of gout in his left great toe.

October 2009 VA treatment records include x-rays that show no foot abnormality due to his gout.  The Veteran was taking medication (allopurinol) and reported that other medication (colchicine) exacerbated his gout.  He also reported walking eight miles a day as a letter carrier.

At his November 2009 hearing, the Veteran reported flare ups of the joint to the point that he could not put on a shoe.  This hindered his ability to work.  He testified that his symptoms had been bothering him more recently than in the past.  Walking irritated his condition.  Additionally, his altered gait resulted in pain in his ankles, knees, pelvis, and back.  He reported developing ulcers due to the medication used to treat his gout.  Cold weather exacerbated his symptoms.  The Veteran reported five or six flare ups per year.  He stated that he did not always seek treatment for these flare-ups.  Likewise, he did not always stay home from work during these flare-ups, but stated that he called in sick five or more times a year.  These flare-ups lasted between three days and a week or more.  He reported swelling in his foot for a year and a half, which was at times very tender to touch.

February 2010 VA treatment records notes the Veteran's complained of left great toe pain, but physical examination found no active gout.

July 2010 VA records note redness and swelling in the right foot for approximately two days.

August 2010 VA treatment records found no current flare of gout and no current foot or toe complaints.

September 2010 VA rheumatology records show a flare up in the bilateral feet and great toe.  His medication was increased.

In his February 2011 statement, the Veteran reported constant pain in his bilateral great toes.  Additionally, he reported having three to four flare-ups of gout per year prior to his claim and reported five or more flare-ups in 2007.  He stated that his job was threatening to "do something" if he missed any more work.  As a result, he did not go to the doctor every time he had a flare-up, which he stated was one or two weeks per month.

The Veteran underwent a VA examination in March 2011.  At that time, his bilateral toes showed no symptoms of deformity, giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, effusion, inflammation, or other symptoms.  The condition did not affect the motion of the joint.  There were no flare-ups of joint disease.  There were no constitutional symptoms of arthritis and no incapacitating episodes of arthritis.  The Veteran was able to stand for 15 to 30 minutes and able to walk for a quarter of a mile.  He did not use an assistive device.  There was no joint ankylosis of the right toe and his last recorded flare-up was in November 2009.  This examiner found the Veteran's gout to be in remission: his range of motion and x-rays were normal.  This disability was not found to impact his employment as a mail carrier.

April 2011 VA treatment records note no full blown goat attacks, but the Veteran can feel one coming on and take Indocin.  He reported that this happened three times since his last visit.  He reported problems with his right hand one month earlier, which he believed was associated with his gout.  His right ring finger distal interphalangeal joint was the most symptomatic and medication did not help.

In a May 2011 addendum opinion, the VA doctor opined that gout was:

not manifested by weight loss, but by weight gain as overweight people have a tendency to develop gout due to the burden of tissue related to uric acid that can be produced.  In regards to anemia, in conditions such as hemolytic anemia, the rapid turnover of red blood cells potentiates that amount of uric acid available in the blood which [then] subsequently deposits within the tissues of the joints.  With regard to whether "gout is productive of severe impairment of health," my opinion is that frequent gouty flares can be very debilitating and require significant amounts of medications to relieve its symptoms, sometimes medications that make things such as infection more likely to occur while the treatment is ongoing.

This doctor did not opine that the Veteran was suffering from any of these additional symptoms and did not contradict the March 2011 VA examiner's opinion that the Veteran's gout was in remission.

Based on the above, the criteria for a disability rating higher than 20 percent are not met.  With regard to chronic residuals, the Veteran reports chronic pain in his bilateral great toes.  These toe symptoms are not sufficient to allow for a higher rating as the maximum ratings available for the great toe, absent malunion or nonunion of the bones, is generally no more than 10 percent.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5279-5282.  Indeed, these diagnostic codes suggest that a great toe disability that is equivalent to amputation is to be awarded a 10 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5280.  The Veteran's chronic bilateral great toe pain is not seen to be the equivalent of bilateral great toe amputations.  Therefore, a higher rating for this disability based on chronic residuals is not available.

Turning to the question of constitutional manifestations associated with active joint involvement, the Board notes some conflict between the medical evidence and lay reports of flare-ups.  In order to qualify for the next higher rating of 40 percent, the Veteran's gout must be characterized by symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year.  38 C.F.R. § 4.71a, Diagnostic Code 5002.  Based on these rating criteria, the Veteran's subjective reports of flare-ups of pain are insufficient to establish entitlement to the next higher rating.  Moreover, the Veteran's lay statements that he would not seek treatment and instead would return to work as a letter carrier, a job that he reported in October 2009 required eight miles of walking per day, weighs against a finding that these flare-ups are incapacitating.  The Board does not question the Veteran's veracity with regard to the frequency with which he reports symptoms of increased pain, but rather that these flare-ups are the type of severe exacerbations contemplated by the rating criteria.  Neither of the VA examiners found evidence of incapacitating episodes.  Although the record shows that the Veteran has been medication for this condition continuously, there is no indication that this has resulted in infection or other side effect that could be considered severe impairment of health.  

The Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  As such, the criteria for a rating higher than 20 percent are not met, and the claim must be denied.

The Board must also determine whether the schedular rating is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular disability rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

An extra-schedular disability rating is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular rating is not inadequate.  A disability rating in excess of that assigned is provided for certain manifestations of the service-connected disability, such as incapacitating episodes, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder, which includes painful flare ups.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

Likewise, the record does not show that this disability has rendered the Veteran unemployable.  Indeed, the Veteran has been employed fulltime by the post office.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is not raised.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009); but see Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A disability rating in excess of 20 percent for service-connected gout is denied.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


